 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   GEORGE WILLIAM GRAHAM,                       Case No. 5:21-00054 SB (ADS)

12                              Plaintiff,

13                              v.                ORDER ACCEPTING REPORT AND
                                                  RECOMMENDATION OF UNITED STATES
14   SHIRLEY FRANCO,                              MAGISTRATE JUDGE

15                              Defendant.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended

18   Complaint and all related records and files herein, as well as the Report and

19   Recommendation of United States Magistrate Judge dated May 21, 2021 [Dkt. No. 13].

20         Finding no objections on file, it is hereby ordered:

21         1.     The Report and Recommendation of United States Magistrate Judge [Dkt.

22                No. 13] is accepted;

23

24
 1        2.    The First Amended Complaint is dismissed with prejudice for failure to

 2              state a claim upon which relief can be granted; and

 3        3.    Judgment is to be entered accordingly.

 4

 5
     DATED: June 29, 2021           _____________________________________
 6                                  THE HONORABLE STANLEY BLUMENFELD, JR.
                                    United States District Judge
 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                              2
